UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       _____________

                                        No. 13-3681
                                       _____________

     FREE SPEECH COALITION, INC.; AMERICAN SOCIETY OF MEDIA
              PHOTOGRAPHERS, INC.; THOMAS HYMES;
       TOWNSEND ENTERPRISES, INC., d/b/a SINCLAIR INSTITUTE;
  BARBARA ALPER; CAROL QUEEN; BARBARA NITKE; DAVID STEINBERG;
               MARIE L. LEVINE, a/k/a NINA HARTLEY;
          DAVE LEVINGSTON; BETTY DODSON; CARLIN ROSS,
                                         Appellants

                                               v.

                ATTORNEY GENERAL UNITED STATES OF AMERICA

                                     _________________

                        SUR PETITION FOR PANEL REHEARING



                Present: SMITH, SCIRICA, and RENDELL, Circuit Judges


         The petition for panel rehearing filed by appellant in the above-entitled case

having been submitted to the judges who participated in the decision of this Court, it is

hereby

         O R D E R E D that the petition for rehearing by the panel is GRANTED.
                                        BY THE COURT,


                                        s/ D. Brooks Smith
                                        Circuit Judge


Dated: September 1, 2015
tmm/cc: Lorraine R. Baumgardner, Esq.
J. Michael Murray, Esq.
Scott R. McIntosh, Esq.
Anne Murphy, Esq.
Andrew G. Rocker, Esq.
Fred T. Magaziner, Esq.